Citation Nr: 0214018	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for squamous and basal cell 
skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.  The Board reviewed this appeal in May 2001 
and remanded it for further evidentiary development.  


FINDINGS OF FACT


1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  The veteran has a recurrent squamous and basal cell skin 
cancer.

3.  There is no medical evidence of a nexus between squamous 
and basal cell skin cancer and the veteran military service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

Squamous and basal cell skin cancer was not incurred or 
aggravated by service, and incurrence of squamous and basal 
cell skin cancer may not be presumed as a result of herbicide 
exposure.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
June 2000 rating decisions, a September 2000 Statement of the 
Case (SOC), and a May 2002 supplemental SOC, the RO provided 
the veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  The veteran indicated only two sources of medical 
records, which the RO received from the veteran in due 
course.  There is no other indication that additional 
Government or private medical records exist that could 
substantiate the claim.  Since the veteran apprised the RO 
that he would obtain the pertinent medical records and 
actually did so, the requirement that VA notify the claimant 
of each of their respective duties to obtain the records is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered the necessity of obtaining a medical 
opinion to determine whether any of the veteran's skin 
disorders could be presumptively service connected and finds 
that it is not necessary.  In accordance with the Agent 
Orange Act of 1991, 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2001), the Secretary has compiled a list of conditions that 
do not warrant a presumption for service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era.  The list is based on reports from the 
National Academy of Sciences.  Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).  It indicates that reports are 
inadequate or insufficient to determine an association 
between exposure to herbicides and skin cancer.  Accordingly, 
with respect to the duty to assist, the Board finds that the 
evidence of record, which includes private medical reports, 
is sufficient to dispose of the issue on appeal.  

Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service, a combination of manifestations 
is required, sufficient to identify the disease entity, and 
observation is required, sufficient to establish chronicity 
at the time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.309(e) (2001).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to herbicide agents, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to 
herbicide agents during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2001).

DD Form 214 indicates that the veteran was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.

Service medical records reflect an enlistment physical 
examination in August 1965 and a separation examination in 
January 1969, which are both negative for any skin 
complaints, diagnoses, or history of skin problems.  
Treatment records are negative for any complaint, diagnosis, 
or history of skin problems.  Records indicate that in 1967 
the veteran received medical and dental care at Bien Hoa Air 
Base, Republic of Vietnam.

Post-service medical records indicate that the veteran 
underwent surgery in August 1994 that consisted of the 
following procedures: wide excision of basal cell carcinoma 
left shoulder, left neck; excision Bowen's Disease, and 
excision of 4 cm (centimeters) inclusion cyst right scapula.  
The associated Pathology Report reflects the following 
specimens: nodular solar elastosis, skin left neck; actinic 
keratosis, skin left neck; basal cell carcinoma, skin left 
shoulder; multifocal basal cell carcinoma in situ with 
uninvolved lateral and deep margins of excision skin right 
arm.  

The veteran received continuing treatment from A.D.D. between 
August 1998 through October 2001.  Reports reflect a 
diagnosis of cutaneous candidiasis in August 1998.  Records 
disclose an initial diagnosis of squamous cell carcinoma and 
basal cell carcinoma in June 1999.  The veteran has an 
initial diagnosis of solar elastosis in August 1999.  The 
diagnosis of basal cell carcinoma was repeatedly made, most 
recently in February 2000.  Records indicate an initial 
diagnosis of proliferating actinic keratosis with severe 
dysplasia in June 2001.  Diagnosis of squamous cell carcinoma 
was repeatedly made, the last diagnosis having been made in 
October 2001. 

A January 2000 letter to the veteran from Dr. J.H., 
Environmental Physician at VA Medical Center in Prescott, 
Arizona, indicates that the veteran participated in the VA 
Agent Orange Registry.  Dr. H. states that a review of the 
veteran's examination and tests indicate that his skin 
condition, skin cancers, is probably not associated with his 
Agent Orange exposure.  Dr. H. indicated that the Registry's 
research was ongoing and that incurrence or aggravation of 
the veteran's condition "may be" associated with Dioxin 
exposure in the future.  A postscript indicates recommended 
follow up for a scar in the veteran's lung from unknown 
sources.

II.  Analysis

A review of the record reveals no complaints, treatment or 
diagnosis of squamous and basal cell skin cancer or any other 
skin condition in service.  The record is negative for 
diagnosis of any skin condition until August 1998, some 30 
years after service.  Thus, a chronic skin condition has not 
been shown to be service connected based on incurrence or 
aggravation in service.

The veteran has alleged that his squamous and basal cell skin 
cancers were caused by Agent Orange exposure.  When presented 
with proof of exposure to herbicide agents during active 
service, the law permits a presumption of causation for 
specific skin disorders, such as chloracne or acneform 
disease consistent with chloracne.  38 C.F.R. § 3.309(e).  
Thus, in order to prove entitlement, the record must show 
that the veteran has a condition that is presumptively caused 
by herbicide agents or in the alternative, the medical 
evidence must prove that the veteran's current disorder is 
causally connected to herbicide agents exposure.   The 
evidence in this matter fails to make either showing.  No 
evidence has been presented that the veteran's squamous and 
basal cell skin cancer, actinic keratosis with severe 
dysplasia, cutaneous candidiasis, or solar elastosis are 
causally linked with exposure to herbicides, such as Agent 
Orange.  Dr. H. indicated that he had reviewed the veteran's 
records and found Agent Orange not to be causally related to 
the veteran's conditions. Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. at 42606-
42607 (June 24, 2002), determined that no association could 
be determined between Agent Orange and skin cancers.  Nor are 
these conditions presumptively linked.  While the RO did not 
consider the list in Diseases Not Associated with Exposure to 
Certain Herbicide Agents, as it was published after the case 
was sent to the Board, the findings as they pertain to skin 
cancers were previously published in earlier versions of this 
same pronouncement.  Further, the Board finds that the 
veteran was not prejudiced since he was advised of 38 C.F.R. 
§ 3.309(e), which excludes skin cancers.  Bernard v. Brown, 4 
Vet. App. 384 (1983).

The Board recognizes that the veteran has a good faith belief 
that his squamous and basal cell skin cancers are related to 
his service.  The United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held, however, 
that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Ultimately, the medical evidence in this case is 
controlling and the Board must conclude that it is 
overwhelmingly against the claim.  As such, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b) (2001).  Accordingly, the Board finds that the 
veteran is not service-connected for squamous and basal cell 
skin cancer.


ORDER

Entitlement to service connection for squamous and basal cell 
skin cancer is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

